DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 6 are in direct conflict with each other.  Claim 1 actively limits the textile formation technology to “weaving” to obtain the claimed fabric.  Claim 6 attempts to limit the formation technology to “weaving, knitting, three dimensional plaiting or a combination thereof”.  It is not limiting to claim 1 to broaden the already recited “weaving” step in claim 1 to the list of possible fabric forming methods recited in claim 6.
	The examiner is addressing “weaving” in instant claim 1 to correlate to the more general term “weaving” meaning intersecting of items to form a larger item and not the more specific textile terminology definition of “weaving” that requires warp and weft 
	Claim 5 does not recite any actively required limitations.  The recitation states a property of the yarns “can be” regulated by adjusting the ratio of the elastomer prepolymer to the curing agent.  This is a mere statement of possibility with no actively required method steps.
	Also in claim 5, the recitations, “the pressure sensitivity…”; “the ratio of the elastomer prepolymer…”; and “the curing agent”; have no antecedent basis in the claims.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a(1) as being US 20160122941 by Lee et al.
fig. 9), the method comprising:
1) preparing conductive yarns from metal, carbon or conductive polymers by doping or coating (S20, fig. 9; “a high-performance conductive yarn may be formed to have superior electrical characteristics and high stability against external stimuli by coating a flexible polymer on a general fiber and then forming metallic nanoparticles in the flexible polymer [par. 52, detailed description].”);
2) coating an insulation polymer elastomer with dielectric properties on the surface of the conductive yarn obtained in 1), to yield electrode yarns integrating a dielectric material and the conductive yarns (S40, fig. 9; “a high-performance conductive yarn-based pressure sensor may be formed by coating a dielectric elastomer on the high-performance conductive yarns [par. 52, detailed description].”); and
3) weaving the electrode yarns obtained in 2) using traditional textile technology, to obtain a stress-sensing intelligent fabric (S60, fig. 9; and “then intersecting the conductive yarns on which the dielectric elastomer is coated [par. 52, detailed description].”).  “Intersecting” of plural yarns will form a woven textile/fabric article that is capable of sensing stress.
Regarding claim 2, “conductive yarn” above does include “metallic” nano-particles and “conductive polymer” and does actively recite “coating” in the formation.
Regarding claim 3, the steps recited above do include/comprise “coating” and “in-situ polymerization”.
the dielectric elastomer may include at least one of polymethylsiloxane (par. 26, Summary).”
	Claim 5 does not recite any actively required limitations.  The recitation states a property of the yarns “can be” regulated by adjusting the ratio of the elastomer prepolymer to the curing agent.  This is a mere statement of possibility with no actively required method steps.  The disclosed integrated electrode yarns from ‘941 disclose all of the same required limitations of the instant claims so it follows that the “pressure sensitivity” of identical electrode yarns “can be” adjusted in the same ways as required by claim 5 since they are the same.
	Regarding claim 6, “weaving” is already required and disclosed above with regards to claim 1.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various sensor fabrics and fabrics with conductive circuits are attached to establish the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732